Citation Nr: 0334296	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas, which granted entitlement to service 
connection for bilateral hearing loss and assigned a 
noncompensable disability rating, effective March 20, 2002, 
and which granted entitlement to service connection for 
bilateral tinnitus and assigned a 10 percent disability 
rating, effective March 20, 2002.  The RO also continued a 
noncompensable disability rating of the service-connected 
malaria.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in October 2002, the veteran raised the issue of entitlement 
to service connection for diabetes mellitus.  The Board does 
not have jurisdiction of this issue as it has not been 
adjudicated by the RO.  Absent a decision, a notice of 
disagreement and a substantive appeal the Board does not have 
jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Jurisdiction 
does indeed matter and it is not "harmless" when the VA, 
during the claims adjudication, process fails to consider 
threshold jurisdictional issues.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. 
§ 7108 (West 2002).  The issue is, therefore, referred to the 
RO for appropriate action.

The issue of entitlement to a compensable disability rating 
for service-connected malaria will be addressed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  VA audiological examination conducted in May 2002 
revealed a Level I hearing impairment in the veteran's right 
ear, and a Level II hearing impairment in his left ear.

2.  The veteran's bilateral tinnitus is rated as 10 percent 
disabling, which is the maximum schedular disability rating 
provided for that disability.

3.  The record does not demonstrate that the veteran's 
bilateral hearing loss and tinnitus have resulted in frequent 
periods of hospitalization or marked interference  with 
employment.



CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (2003).

2.  A schedular disability rating in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §  4.87, Diagnostic Code 6260 (2003). 

3.  The criteria for an increased disability rating for the 
service-connected bilateral hearing loss and/or tinnitus on 
an extra-schedular basis have not been met. 38 C.F.R. 
3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him as to 
whether he or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the May 2002 rating decision and the 
October 2002 Statement of the Case (SOC).  He was 
specifically told about the requirements to establish 
successful claims, and of the reasons that the evidence in 
his case was inadequate.  The veteran was further informed of 
which information and evidence he was to provide to VA and of 
which information and evidence VA would obtain on his behalf 
by means of letters from the RO dated in February 2002 and 
April 2002.  See Quartuccio, 16 Vet. App. 183.  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the available VA and private medical 
treatment records.  There is no indication of relevant 
available medical records that the RO failed to obtain.

Assistance also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a  claim.  The 
veteran underwent a VA examinations in May 2002.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c) (2003).

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a complete 
or substantially complete claim, VA must notify the claimant 
and claimant's representative, if any, of any information or 
evidence which has not already been provided that is 
necessary to substantiate the claim.  Under subsection (b), 
it further provides that if such information or evidence is 
not received by VA within one year from the date of VA's 
notice to the claimant under 38 U.S.C.A. § 5103(a), no 
benefit may be paid or furnished by reason of the claimant's 
application.  One of the regulations promulgated by VA to 
implement the Veterans Claims Assistance Act of 2000 (VCAA) 
has recently been invalidated.  Specifically, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one-year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one-year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the 
February 2002 and April 2002 letters that it would be to his 
benefit to submit any additional evidence as soon as 
possible, preferably within 30 days.  However, the RO did 
inform the veteran that the additional evidence should have 
been submitted within one year from the date of the letter or 
benefits due may not have been paid for any period prior to 
that date.  More than one year has elapsed since the veteran 
filed the claims currently on appeal and he was notified on 
several occasions during this time to submit evidence to 
support his claims; as not above, he was informed of the type 
of evidence to submit, and there is no indication that there 
is any additional relevant evidence available relating to the 
claims for the assignment of higher ratings for his hearing 
loss and tinnitus.  (As noted in the remand appended to this 
decision, there is indication that there is additional 
evidence available that is relevant to the issue of an 
increased rating for malaria; thus, that claim warrants 
further development.)  Therefore, the Board finds that there 
is no prejudice to the appellant as a result of any legal 
deficiency in the notice furnished pursuant to the 
invalidated regulation and that no useful purpose would be 
served by further delaying appellate review to provide 
corrected notice that the appellant has one year to provide 
additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an determination of the veteran's claims 
on the merits. 


Bilateral hearing loss

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date. 38 C.F.R. § 
4.41.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The VA Rating Schedule that addresses the ear and other sense 
organs provides a table for ratings purposes (Table VI) to 
determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2003).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. §§ 4.85(c), 4.86 (2003).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2003).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

By rating action dated in May 2002, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable evaluation, effective March 20, 
2002.

The veteran was afforded a VA audiological examination in May 
2002.  Pure tone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 25, 35, 25, and 30 decibels, 
respectively.  Pure tone average of the right ear was 29 
decibels.  Speech recognition was 96 percent.  The examiner 
concluded that the veteran had normal hearing with mild 
sensorineural hearing loss from 500 to 4KHz, and normal 
middle ear function.  Pure tone thresholds in the left ear at 
1000, 2000, 3000, and 4000 Hertz were 30, 55, 60, and 70 
decibels, respectively.  Pure tone average of the left ear 
was 54 decibels.  Speech recognition was 90 percent.  The 
examiner concluded that the veteran had normal hearing with 
mild sensorineural hearing loss from 500 to 1KHz, and 
moderate to severe sensorineural hearing loss from 1500 to 
4KHz, and normal middle ear function.

Under Table VI of the regulations, the veteran's right ear 
hearing level was I and the left ear hearing level was II.  
Under Table VII of the regulations, a Level I hearing 
impairment in the better ear, coupled with a Level II hearing 
impairment in the poorer ear warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2003).

A compensable rating is also not warranted under Table VIa as 
the veteran's pure tone threshold was not 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) in either ear.  38 C.F.R. § 4.85, Tables VIa 
and VII, Diagnostic Code 6100 (2003).

The Board has considered 38 C.F.R. § 4.86(a).  However, the 
evidence does not reflect puretone thresholds of 55 dB or 
more at 1000, 2000, 3000, and 4000 Hertz, consideration of 
Table VIa is not warranted.  Consideration of section 4.86(b) 
is also not warranted, given that the evidence does not 
reflect a simultaneous puretone threshold of 30 dB or less at 
1000 Hertz and a puretone threshold of 70 dB or more at 2000 
Hertz. 

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the schedular criteria. 38 C.F.R. § 4.85, 
Tables VI, VIa, and VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To 
put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise.  Audiometric testing results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears provide that a maximum 10 percent rating 
is applicable for recurrent tinnitus, regardless of its 
cause.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The regulation was revised in May 2003 to add two additional 
notes following the Diagnostic Code as follows:  

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this Diagnostic 
Code, but evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

Under all versions of the regulation, the maximum rating 
which is available for tinnitus is 10 percent.  The Board 
therefore finds that neither version of the regulation is 
more favorable to the veteran.  See VAOPGCPREC 3-2000.

In an opinion dated May 22, 2003, VA's General Counsel  
concluded that separate ratings for tinnitus for each ear may 
not be assigned under Diagnostic Code 6260 or any other  
diagnostic code.  See VAOPGCPREC 2-2003.  In VAOPGCPREC 2-03,  
VA General Counsel (GC) noted that "tinnitus is the 
perception of sound in the absence of an acoustic stimulus."   
Based on this medical explanation the GC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in  
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."   
VAOPGCPREC 2-03, p. 3.  GC therefore determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral,  
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.

It appears that the RO has not had the opportunity to 
consider the newly-revised criteria for evaluating tinnitus 
with the added Notes.  The Board finds, however, that it can 
consider the matter of an increased disability rating for 
tinnitus without the necessity of remanding it to the RO.  
See Bernard v Brown, 4  Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Under both the former and current rating criteria, the 
maximum schedular rating which may be assigned for tinnitus 
is 10 percent.  The veteran is already in receipt of a 10 
percent rating.  To the extent that there was any question as 
to whether separate 10 percent ratings could be assigned to 
each ear, this has been resolved by VAOPGCPREC 2-2003, 
discussed above.  That opinion is of course as binding on the 
ROs as it is on the Board.  See 38 C.F.R. § 14.507 (2003).  
Thus, remanding the case to the RO would accomplish nothing 
except to delay resolution of this case.

The medical evidence establishes that the veteran has 
tinnitus. As previously stated, 10 percent is the maximum 
schedular evaluation allowed for tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  This area of 
uncertainty has, however, been clarified by  VAOPGCPREC 2-
2003.  As the GC opinion makes clear, the disease entity of 
"tinnitus" is considered to have but one symptom--the 
perception of sound in the brain without acoustic stimulus.  
According to the GC opinion, because tinnitus does not 
produce separate and distinct symptoms, the assignment of 
separate ratings for the right and the left ear is not 
appropriate.

Precedential opinions of the GC are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); see also Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  Thus, all versions of  
Diagnostic Code 6260 preclude the assignment of separate  
disability ratings for bilateral tinnitus; 10 percent is the 
maximum rating available for tinnitus.  

For the reasons and bases expressed above, the Board has  
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by VA GC.  An increased schedular rating for 
tinnitus is denied.


Extraschedular consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2003).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2003).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in the October 2002 SOC.  Although the Board 
has no authority to grant an extraschedular rating in the 
first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
bilateral hearing loss or tinnitus.  There is no evidence in 
the claims file to suggest that marked interference with 
employment is the result of the service-connected bilateral 
hearing loss or tinnitus.  It is not evident that he is 
unemployed because he has hearing loss or tinnitus that 
interferes with employment.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring either claim for 
consideration of an extra-schedular rating.  The disabilities 
at issue are appropriately rated under the schedular 
criteria.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected bilateral tinnitus is denied.


REMAND

The veteran underwent a VA examination in March 2002 to 
evaluate the current status of his residuals of malaria.  
History obtained at that time included hospitalizations for 
malaria in 1970 and in 1978, and outpatient treatment in 2001 
for malaria.  However, the medical records relating to the 
claimed treatment are not in the claims file.  The Board 
notes that, following the March 2002 general medical 
examination and laboratory studies, the diagnosis was 
recurrent malaria by history, no documentation, and a 
parasitology report shows that no malarial parasites were 
seen.  However, given the veteran's claim that he was treated 
for malaria as recently as 2001, it is the Board's judgment 
that there is a duty to assist the veteran in obtaining the 
putative medical evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c).  

Accordingly, this claim is REMANDED for the following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO should 
ensure that the veteran has been properly 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  The veteran should also be 
advised of the time period for submitting 
new evidence to ensure compliance with 
Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  The RO should request that the 
veteran identify all VA and private 
medical care providers who have examined 
or treated him for malaria.  The RO 
should obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

3.  After the above development has been 
completed and all records received have 
been associated with the claims file, the 
RO should ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if there is 
a duty to provide another examination as 
the result of pertinent findings recorded 
in any additional evidence that is 
obtained, appropriate action is to be 
implemented.   

5.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
compensable rating for malaria, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



